Title: To Thomas Jefferson from Maria Cosway, 9 July 1787
From: Cosway, Maria
To: Jefferson, Thomas



London 9 July 1787

Do you deserve a long letter, My dear friend? No, certainly not, and to avoid temptation, I take a small sheet of paper; Conversing with you, would break on Any resolution. I am determind to prevent it. How long you like to keep your friends in anxiety!—How Many Months was you without writing to Me? And you felt no remorse?—I was glad to know you was well, sure of your being  much engaged and diverted, and had only to lament I was not a Castle hanging to cloud, a stream, a village, a stone on the pavement of Turin, Milan, and Genoa &c. &c. No! I enter’d in the Calculation of hours that prevented you from visiting Rome. I am not sure if I had any share in the provoking part; oh! if I had been a shadow of this Elysium of yours! how you would have been tormented! I must excuse you a little, since you tell me you thought of me, and Italy was your Object. You advise me to go this beautifful tour, do you forget, che fu la Mia Cuna, che sull’ limpido Corrente del’ Arno ricevei la Vita? Che all Tevere fu il mio primo viaggio. Che Turino M’arrestò Nella Mia strada a Londra? Contutto ciò vorrei che M’avesse dato una pià lunga relazione dell’ Suo Viaggio; le Sue osservazioni mi piacciono, il Suo gusto e buono, le Sue lettere m’interessano, ed aspettavo quasi in dritto, che mi avrebbe scritte tante pagine, quanti giorni fu assente. Specialmente avendo tanti suggetti, se pure qualcosa può Mancare per ajutare la Sua immaginazione, Ma renderebbeli lo Scrivermi più piacevole, Mentre, ripass[er]ebbe con la penna quei luoghi che gli dettero tanto piacere. Sono veramente Mortificata, nientte potrebbe pacificarmi, che queste linee sono Sue, ed allora, Non Misuro la scarsezza delle linee Ma il piacere che M’apporttano.
Non so se verremo a Parigi quest’ anno, temo di No, Mio Marito Comincia a dubitarne, giusto al tempo che dovrebbe prepararsi per partire; Non puol credere quanto Mi dispiace quest’ incertezza, ò tutto da temere contro il Mio desiderio. Perche promettere? Perche lusingarmi? Mi par Un sogno d’ esservi stato, e lo desidero adesso realizzato, per l’ impressione che mi lasciò. Almeno dia la Consolazione di ricevere nuove di un luogo che tanto M’interessa. Mi dica che Comedie ci sono nuove e buone, che Opere, che produzioni d’arti &c. &c. tutto quelche può indurlo a scrivermi delle lunghe lettere. Mi guastò sull’ principio della nostra corrispondenza, glielo dissi, non a piu seguitato.
Ho avuto il piacere finalmente di vedere Madme. de Corny Mi piace assai, e molto amabile, e graziosa. Mi rincresce non averla Conosciuta prima.
Non. Mi dice niente ne della Sua Salute, ne del Suo braccio, bravo bravissimo.
Mi dispiace che non o occasione di vedere la Sua Figlia che mi dicono e qui presentemente. Non Conosco Mrs. Adams, e mi lusingo che se lei avessi creduto che io potessi esserle utile in qualsiasi Cosa, avrebbe reso giustizia all’ Mio desiderio di Mostrarli in ogni occasione  quanto son riconoscente della Sua amicizia per la Sua piu Aff.ma ed Ob.ma Serva,

Maria Cosway


Mio Marito à l’onore di presentarli i Suoi ossequi.
Will you excuse the liberty I take in troubling you with these letters and a parcel. I shall be much obliged to you if you will be so good to send them. I dont know where the Duchess of Kingston leaves [lives] as I used to send to her at Calais and have been told she has removed from her House in Paris.

